DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 06th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,204,999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on May 06th, 2021 has been acknowledged and has been entered.  By this amendment, claims 1, 6, 11, and 16 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 6, 11, and 16 are in independent form.  Applicant’s amendment to claims 1, 6, 11, and 16 had obviated the claim objection indicated in the previous office action.  Applicant’s amendment to the specification had obviated the objection to the specification indicated in the previous office action and has been entered.  Newly submitted IDS filed on April 07th, 2021 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
On page 1, in the first paragraph immediately following the title, under CLAIM FOR PRIORITY, line 2, after “January 11, 2018" please insert --, issued as U.S. Patent No. 10,204,999,--.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on May 06th, 2021 (see Applicant’s remarks on page 9, line 10 to page 10, line 22), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “an airgap spacer positioned between the gate and at least one of the source contact and the drain contact, wherein the airgap spacer is defined by only an exposed portion of the microelectronic substrate, an exposed portion of the single layer of interlayer dielectric, and an exposed portion of the gate, wherein the single layer of interlayer dielectric contacts the gate dielectric layer of the gate”, as recited in independent claims 1 and 11, respectively, and “a gate hard mask, wherein the gate extends through the gate hard mask; and an airgap spacer positioned between the gate and at least one of the source contact and the drain contact, wherein the airgap spacer is defined by only an exposed portion of the microelectronic substrate, an exposed portion of the gate, an exposed portion of the 
Claims 2-5, 7-10, 12-15, and 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892